Citation Nr: 1118537	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  04-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bipolar disorder.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral recurrent pneumothoraces.

3.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) based on service-connected disabilities.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for foot drop.  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972.

This appeal arose before the Board of Veterans' Appeals (Board) from June 2003 and July 2004 rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO).  

This case has previously come before the Board.  In November 2007, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran testified before the undersigned at a personal hearing conducted at the RO.  A transcript of this hearing has been associated with the claims folder.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The RO in Muskogee, Oklahoma, appears to currently have jurisdiction of this case.  The Veteran was scheduled for a hearing in April 2011, however, correspondence received prior to the scheduled hearing reflects that the Veteran has moved to Florida.  As such, the RO in Muskogee, Oklahoma, should undertake procedures to permanently transfer the claims file to the appropriate jurisdiction.  Following that transfer, the hearing should be rescheduled.  



Accordingly, the case is REMANDED for the following action:

Once jurisdiction of this case has been transferred to the appropriate RO, the Veteran should be scheduled for a Board hearing with a Veterans Law Judge as soon as it may be feasible.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



